HARTZ, Judge (dissenting). I respectfully dissent. I would follow Lucero v. Kerby, 7 F.3d 1520 (10th Cir.1993), which interpreted essentially identical language in a New Mexico plea agreement. The district court’s sentence should be affirmed. I have two concerns about the approach taken by the majority in interpreting plea agreements: (1) the adoption of the rule that a plea agreement should always be strictly construed against the State, and (2) the apparent adoption of the rule that nothing outside the four corners of the document should be considered in interpreting such an agreement. As for the first concern, I would hesitate to adopt such a rule of construction without knowing more about the manner in which the agreement was drafted. If defense counsel is presented with a plea agreement on a standard form without any opportunity to negotiate the terms, then strict construction against the State may be proper. On the other hand, if language in the agreement was created as a result of negotiation between the prosecutor and defense counsel, I see no reason to construe the negotiated language strictly against the State. If the language in plea agreements is to be construed strictly against the State regardless of whether the language was negotiated with defense counsel, then the prudent course for prosecutors would be to develop a standard form and depart from the language of the form only in extraordinary circumstances. I doubt that such a practice would always benefit defendants. The authorities cited by the majority in support of strict construction are not persuasive. State v. Sisneros, 98 N.M. 279, 281, 648 P.2d 318, 320 (Ct.App.1981), rev’d on other grounds, 98 N.M. 201, 647 P.2d 403 (1982), did not discuss the interpretation of plea agreements; it construed a judgment and sentence. State v. Wills, 244 Kan. 62, 765 P.2d 1114 (1988), is distinguishable because it assumed that the state “for all practical purposes controls the plea agreement process from negotiations to drafting the final agreement that is signed by the defendant.” Id. 765 P.2d at 1119. I am unwilling to assume that plea agreements are always “negotiated” in that fashion. Regarding my second concern, I am perplexed why the majority disapproves of the consideration of extrinsic evidence in interpreting plea agreements. Sisneros did not say that in interpreting plea agreements “our inquiry is limited to the ‘parameters of the plea agreement.’ ” The sentence in Sisneros referred to by the majority opinion says only: “[The court] was barred from imposing a sentence which was outside the parameters of the plea agreement.” Sisneros, 98 N.M. at 281, 648 P.2d at 320. Wills appears to accept the relevance of extrinsic evidence. Wills, 765 P.2d at 1119 (quoting from Comment, Where Promises End: Prosecutorial Adherence to Sentence Recommendation Commitments in Plea Bargains, 52 U.Chi. L.Rev. 751, 767-71 (1985)). In Lucero the Tenth Circuit Court of Appeals considered the conduct of the defendant and his attorney at sentencing when it construed the plea agreement at issue. The majority opinion itself looks outside the four corners of the plea agreement when it supports its construction of the agreement by noting that the agreement did not include language often contained in plea agreements reached in another judicial district. Our Supreme Court has recently said that “[w]ithout a full examination of the circumstances surrounding the making of the agreement, ambiguity or lack thereof often cannot properly be discerned.” Mark V, Inc. v. Mellekas, 114 N.M. 778, 781, 845 P.2d 1232, 1235 (1993). I would adopt the Tenth Circuit Court of Appeals’ view that “[w]e must construe the plea agreement according to what [the defendant] ‘reasonably understood’ when he entered his plea.” United States v. Hand, 913 F.2d 854, 856 (10th Cir.1990) (quoting United States v. Shorteeth, 887 F.2d 253, 256 (10th Cir.1989)). Adopting that standard, extrinsic evidence would certainly seem relevant in determining what the defendant “reasonably understood.” Turning to the particulars of this case, I agree with the majority that the plea agreement could have been drafted with greater precision. Nevertheless, I believe that the district court’s construction of the plea agreement finds support in the sentence of the agreement that states: “I fully understand that if, as part of this agreement, I am granted probation, a suspended sentence or a deferred sentence by the Court, the terms and conditions thereof are subject to modification in the event that I violate any of the terms or the conditions imposed.” The identical language appeared in the plea agreement considered in Lucero. In light of (1) the conduct of Defendant and his original counsel and (2) the district court’s familiarity with the plea-agreement process in that district, I would defer to the district court’s interpretation of the plea agreement and affirm the sentence imposed after Defendant violated the conditions of his probation.